Citation Nr: 1709690	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-19 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin condition, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted. 

4.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left ankle disability, and if so, whether service connection is warranted.

5.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right ankle disability, and if so, whether service connection is warranted.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a left arm disability.

8.  Entitlement to service connection for a right arm disability.

9.  Entitlement to service connection for a left hand disability.

10.  Entitlement to service connection for a right hand disability.

11.  Entitlement to service connection for musculoskeletal pain.

12.  Entitlement to a rating higher than 10 percent for right knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. Gibson

 
INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1952 to September 1954.

This appeal to the Board of Veterans' Appeals (Board) is from November 2008 and October 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2016, the Veteran had a personal hearing with the undersigned VLJ.

In this decision, the Board is reopening the Veteran's claims for service connection for an acquired psychiatric disability, a skin condition, a left knee disability, and a bilateral ankle disability.  The Board is granting a separate 20 percent rating for symptoms of the meniscus, as discussed below, although the issue of his right knee rating must also be REMANDED for additional development.  All of his service connection claims are also REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The Veteran's claims to service connect an acquired psychiatric disability, to include PTSD, a skin condition, a left knee disability, and a bilateral ankle disability were last denied in an April 2003 decision.  He did not appeal that decision and it is now final.  Since then, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claims, and they are reopened.

2.  In resolving all doubt in his favor, his right knee has symptoms of locking, pain, and effusion due to dislocated semilunar cartilage since September 2008.
CONCLUSIONS OF LAW

1.  The November 2004 decision is final.  New and material evidence has since been received, and the claims to service connect an acquired psychiatric disability, including PTSD, a skin condition, a left knee disability, and a bilateral ankle disability are reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  The criteria are met for a separate 20 percent rating for the right knee.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400(o), 4.3, 4.7, 4.27, 4.71a, DC 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Board is granting a separate rating for the knee based upon the evidence as it currently stands.  However, the Board finds that the June 2015 VA examination of the right knee is inadequate, as it does not address all of the evidence of record.  The responses regarding the meniscus do not correspond with the previous VA examination.  The responses regarding range of motion to do not address findings in the VA treatment records.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Another examination must be conducted.  38 C.F.R. § 3.159(c)(4) (2016).  However, the record clearly demonstrates entitlement to a separate rating, and the Veteran is not prejudiced by the Board's decision to immediately grant that rating, as the entirety of the right knee will be subject to readjudication.

Reopening previously-denied service connection claim

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104(b), 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2015).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Veteran's claim for service connection for PTSD was last denied in an April 2003 rating decision because the evidence did not show a then-current diagnosis of PTSD, or that his other symptoms were related to his service.  He did not appeal that decision and it is now final.  Since then, evidence has been received showing he has a PTSD diagnosis that has been provisionally related back to his service.  He has also provided new information regarding incidents in service.  This is new and material and raises the possibility of substantiating the claim, therefore it is reopened.

His claim for service connection for a skin condition was also last denied in April 2003, also because the evidence did not show a relationship between his service and his then-current symptoms.  The decision is now final.  Since then, he has provided additional information regarding his symptoms and treatment in service.  This is new and material and raises the possibility of substantiating the claim, therefore it is reopened.

His claims for service connection of the left knee and the bilateral ankles were also last denied in April 2003, also because the evidence did not show a relationship between his service and his then-current symptoms.  These decisions are now final.  Since then, he has provided additional detail regarding an accident that he had while in service, including a "Buddy" statement from a fellow former soldier.  This is new and material evidence, and it raises the possibility of substantiating the claims.  The claims are reopened.

These claims require additional development, and are being remanded for that purpose, as discussed below. 


Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran's right knee is currently rated as 10 percent disabling under DC 5099-5014 for chondromalacia patella, which is being rated under the DC that pertains to osteomalacia.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.27 (setting forth the procedure for assigning a hyphenated DC).  Under this DC, the rating is determined under the criteria pertaining to degenerative arthritis, DC 5003, which rates based on limited motion.  Id.

The right knee is being remanded in this decision for additional development, therefore the Board will not complete a full analysis on all of the potentially applicable DCs.  The evidence requires development.  However, as mentioned above, the record clearly shows entitlement to a separate initial rating under DC 5258.

Under DC 5258, a 20 percent rating is warranted when the semilunar cartilage (the meniscus) is dislocated, and there are frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.

The record reveals the Veteran complained of pain, stiffness, swelling, and popping at the September 2008 VA examination, where the McMurray test was positive.  An MRI confirmed meniscus tears.  His treatment records show continued complaints of stiffness and swelling, up until the present time.  Although he did not explicitly complain of "locking," he did complain of grinding and popping, and crepitus was objectively observed by physicians.  The Board finds these symptoms closely approximate locking, and that all doubt should be resolved in his favor.  The Board did not observe these symptoms identified in the record during the appropriate time frame any earlier than the September 23, 2008 examination.  38 C.F.R. § 3.400(o).  

The Board does not find that discussion of other applicable codes, or extraschedular consideration, are warranted at this time, as this issue is being remanded for development and will be readjudicated.


ORDER

The claims of entitlement to service connection for an acquired psychiatric disability, a skin condition, a left knee disability, and a bilateral ankle disability are reopened.

A separate 20 percent rating for the right knee under DC 5258 is granted starting from September 23, 2008.


REMAND

The remaining claims require additional development.

In regard to his claim for an acquired psychiatric disability, the record shows that the Veteran was provisionally diagnosed with PTSD that was related to service by a VA treatment provider in May 2008.  In a follow up appointment in September 2008, the Veteran was focused on the denial of his claim, and the clinician was not able to further comment on his current symptoms.  This record was not commented on by the February 2011 VA examiner, and therefore an updated VA examination should be obtained.  However, prior to that, a search for additional records from service should be conducted.  The Veteran testified to having inpatient treatment at the Taegu military hospital, including for psychiatric symptoms.  

In regard to his claim for a skin condition, the Veteran must be given an updated VA examination.  He has asserted that the onset of herpes zoster, or shingles, on his hip, right buttock, and thighs, occurred while still in service.  At the October 1955 VA examination, he asserted that he had an outbreak during service in June 1954.  In June 1965, a VA treatment provider diagnosed him with herpes zoster in the lumbar area and right buttock.  The physician noted that it did seem unusual to have an outbreak in the same spot.  More recently, in July 2013 he had an outbreak of shingles, which his treatment provider noted was recurrent since service.  A medical opinion must be obtained.

In regard to his left knee, bilateral ankles, bilateral arms, bilateral hands, lumbar spine, and generalized musculoskeletal pain, VA examination opinions must be obtained.  The Veteran has reported being involved in a motor vehicle accident while in service, for which he was hospitalized at Taegu.  He has attributed all of his joint problems to this accident, with which his treatment provider appears to agree, according to a March 2008 letter.  He has also reported that he had rheumatic fever as a child, which he has argued made him more likely to have lasting effects from such violent injuries.  He has complained of pain in the joints since that time.  In the alternative, he attributes his left knee and his ankles to his service-connected right knee.  These theories must be addressed.

In regard to his right knee, an updated VA examination must be conducted.  The June 2015 VA examination is inadequate.  That examiner listed "no" to whether the Veteran had a history of meniscus issues, which the record contradicts, as explained above.  The examiner also should have discussed the range of motion measurements taken in 2012 and 2013, when he was undergoing physical therapy for the right knee.  He was noted to have a flexion contracture, which must be explained and discussed, as well as limited extension to -25 degrees in December 2012.  An opinion must be obtained as to these findings.  Further, an updated report on his current severity should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has received for his acquired psychiatric disability, his skin, and his joints and musculoskeletal pain, and make arrangements to obtain all records not already associated with the claims file. 

Make arrangements to obtain archived records from the 1950's through the 1980's at the Chillicothe, Cincinnati, Dayton, and Indianapolis VA treatment facilities.

Ask the Veteran for authorization to obtain any available records from Scioto Memorial Hospital, particularly from the 1970s.

Ask him whether he is receipt of Social Security Disability, and if so, make arrangements to obtain records.

2.  Make an effort to determine whether there are outstanding STRs, including records of inpatient treatment at Taegu Military Hospital, also known as the 25th Station Hospital at Taegu (Daegu), Korea.  

If no records can be located, a formal finding of the efforts to obtain must be made.  The Veteran must be given notice of such and advice on how to supplement the record.

3.  Make an effort to locate additional military personnel records.

If no records can be located, a formal finding of the efforts to obtain must be made.  The Veteran must be given notice of such and advice on how to supplement the record.

4.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether he has a current diagnosis, and if so, whether it is as likely as not (50 percent or greater probability) related to his service.  The examiner is asked to review the evidence and history of regarding his psychiatric symptoms.

The Veteran asserts that he was hospitalized at Taegu Military Hospital for physical and mental exhaustion prior to his discharge.  Regarding his experiences during service, he described having visions of human heads rolling in front of him while driving.  He reports that he worked grave registration, and had to drive trucks full of dead bodies.  He reports being worried that he caught a disease from the dead bodies because of the skin condition that he was experiencing in service.  He reports that he still can smell the bodies and has nightmares about it.  He reported that he was driving in a convoy that was fired upon by Russian planes and that he was sure he would be killed.
 
The record as it currently stands shows he was hospitalized for schizophrenic reaction, paranoid, acute, as well as inadequate personality with semi-psychotic episode in October 1955.  He asserted at that time feeling different from before service, which an interview with the Veteran's father also noted.  The Veteran reportedly had been unable to hold down a job after his return from service, and that he was having ideas of reference and semi-delusions for some months prior to his admission (that is, within the year following his separation from service).  The general focus of his thoughts were on his wife and her fidelity, but he also worried of being suspected a communist, and was fearful that he had contracted a venereal disease while in service and passed it on to his wife and unborn child.  He was also bothered by the amount of drug use he witnessed in service.  He was hospitalized until December 1955.  The record shows another hospitalization in May 1956, for active psychosis, again due to unfounded thoughts regarding his wife's fidelity.  

The Veteran and his son testified that the Veteran continued to have symptoms over the years, including drinking excessively, but no other hospitalizations.  The record also contains a number of statements of his in-service stressors and symptoms in and following service, including the December 2016 hearing transcript, and statements received in January 2013, a December 2008 cassette tape transcription, an October 2007 stressor statement, a July 2002 statement, an April 2002 statement.

The record contains a May 2008 provisional diagnosis of PTSD that is related to experiences in service.  The March 2003 and February 2011 VA examiners did not diagnose PTSD, and did not provide adequate opinions on whether other diagnosed disabilities were related to service.  

The examiner is asked whether the Veteran meets the criteria for PTSD at any time during the appeal period, since receipt of his claim in August 2007.  If so, the examiner is then asked whether it is as likely as not related to fear of hostile military or terrorist activity, or if not, to any of the reported in-service stressors.   

The examiner is asked whether any other acquired psychiatric disabilities are as likely as not related to incidents in service, or his symptoms that were present in service.

The examiner is asked to address the Veteran's psychoses diagnoses in the 1950s, and provide an opinion on whether he still has a psychosis diagnosis.  Also provide an opinion as to whether it is as likely as not that his psychosis incepted within service or within the first year following separation from service.

All opinions must be supported by citations to the record.  The examiner is asked to consider the lay statements regarding symptomatology over the years and incidents in service. 

5.  Schedule the Veteran for an appropriate examination for a report on whether it is as likely as not (50 percent or greater probability) that any current skin disability is related to his service.  The examiner is asked to review the evidence prior to the examination.

The Veteran asserts that he was breaking out with blisters and rash on his low back, buttocks, and thighs while in service.  He says that he was diagnosed with a herpes type rash while being treated at Taegu, which the doctors attributed to stress and exhaustion.  He had another breakout in October 1955, which the VA examiner diagnosed as herpes zoster.  A June 1965 VA treatment record notes another breakout.  More recently, for example in December 2010 and July 2013, his VA treatment providers have diagnosed him with recurrent shingles.  

All opinions are to be supported by citations to the record.  The examiner is asked to consider the lay statements regarding symptomatology over the years and incidents in service.

6.  Schedule an appropriate examination of the joints for opinions on whether any left knee, lumbar spine, bilateral ankle, bilateral arm, bilateral hand, and/or generalized musculoskeletal pain is related to his service.  An opinion on the current severity his right knee disability must also be obtained.  The examiner is asked to review the evidence prior to the examination.

a.  The Veteran asserts that he was involved in a motor vehicle accident wherein his body was catapulted over the windshield and slammed onto the hood of the vehicle.  He has submitted a statement and a "Buddy" statement, in January 2013, in support of this incident.  There is also a transcription of a cassette tape, dated in December 2008, wherein the Veteran narrates the history of incidents in service and his joint pain thereafter.  He reports that he was hospitalized at Taegu.  His knees were both injured and  he required use of a cane.  He said he hurt all over and has had symptoms since service.  He also reports that he had a history of rheumatic fever as a child, which he argues made him more likely to have lasting effects of serious injuries.  

His STRs does not show this as the evidence currently stands, but this is not dispositive of the inquiry.  The Board notes that a low back MRI or X-ray was conducted in November 1955, and found normal.

In March 2008, his private treatment provider attributed his musculoskeletal pain to his service.  He has been diagnosed with arthritis of the left knee and bilateral ankles, as well as degenerative disk disease of the lumbar spine.  The examiner is asked whether he has any diagnoses of the arms (including elbows and shoulders) and hands, and any other diagnoses of the spine, knees, and ankles.  

The examiner is asked to provide an opinion on whether any of his current diagnoses are, as likely as not (50 percent or greater probability), related to the accident while in service.  The examiner is advised that his records do not currently contain medical documentation of an accident, but that is not dispositive of the inquiry.  Instead consider that he had such an accident, and whether his current diagnoses are as likely as not related to that.  The examiner is also asked to comment on the Veteran's argument regarding having had rheumatic fever as a child, which is not currently shown as noted in the STRs.  

The examiner is also asked whether it is as likely as not that the Veteran's diagnoses are caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease or disability) by his service-connected right knee.  The examiner is asked to conduct a search of the relevant medical literature prior to responding to this opinion request.

b.  The Veteran's right knee is currently service-connected for chondromalacia patella, but he also has degenerative changes and, at least in 2008, meniscus tears that were attributed to his chondromalacia.  The examiner is asked to conduct a complete examination of the right knee, with range of motion measurements taken in active and passive motion, and in comparison to his nonservice-connected left knee.  The examiner is asked whether he has instability or subluxation.  He has complained of "giving way" sensations.  

The examiner is asked to review the records of his physical therapy from 2012 and 2013, and discuss the findings that he had a flexion contracture, and that his extension was reduced to -25 degrees, at times.

All opinions are to be supported with citation to the record.

7.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

8.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


